DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant’s remarks in the reply brief filed on 01/19/2021 with respect to the rejections, drawing objections and specification objections have been fully considered and are persuasive.  The objections and rejections of the office action dated 01/31/2020 have been withdrawn. See Appeal Board Decision dated 01/28/2022, Reply Brief dated 01/19/2021, Appeal Brief dated 08/31/2020, and Applicant Remarks dated 04/30/2020 for further discussion.
The drawing objections directed towards the variables and values have been withdrawn because applicant’s remarks are persuasive which state that there is no requirement that variables used in calculations be shown in a schematic drawing of a control system, and it is unclear how to depict variables which are mathematically derived in a schematic drawing of the system, etc..
The specification objections directed towards the stationary measurements have been withdrawn because applicant’s remarks are persuasive which state that the terms “stationary” and “dynamic” are used to refer to the state of the system with respect to time, etc.
Applicant’s amendments to claims dated 04/30/2020 remedies U.S.C. 112(b) clarity issues.
The rejections raised in the final rejection dated 01/31/2020 have been addressed either by amendments to the claims as seen in the claims filed on 04/30/2020 or arguments discussed in applicant’s remarks, appeal brief, and appeal board decision.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor render obvious a method for controlling a hydrostatic drive including the recited calculations, values, and control as claimed in claim 1. 
Claims 2-14 are allowed because they depend from claim 1. 
See Appeal Board Decision dated 01/28/2022, Reply Brief dated 01/19/2021, Appeal Brief dated 08/31/2020, and Applicant Remarks dated 04/30/2020 for further discussion of how applicant’s invention is distinguished from the prior art.
Applicant’s specification states that applicant’s invention provides a novel hydrostatic system regulation strategy that reduces power losses of the drive and makes it possible to take account of manipulated variable limits of the system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishibashi (US 8532888) discloses a pertinent hydrostatic control system method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        April 27, 2022